Exhibit 10.1

NOVOCURE LIMITED

Non-Employee Director Compensation Program

1. General. This Non-Employee Director Compensation Program (this “Program”) is
adopted by the Board of Directors (the “Board”) of NovoCure Limited, a public
limited company incorporated under the laws of Jersey, Channel Islands (the
“Company”). For purposes of this Program, a “Non-Employee Director” shall mean a
director of the Company who is not an employee of, or compensated consultant to,
the Company or any of its subsidiaries.  

2. Annual Cash Compensation. Each Non-Employee Director shall be entitled to an
annual cash retainer fee of $45,000 (the “Annual Retainer”). In addition to the
Annual Retainer payments, Non-Employee Directors will be entitled to an annual
cash retainer of (a) $25,000 for serving as the chairperson of the Board’s Audit
Committee (the “Audit Committee”), (b) $15,000 for serving as the chairperson of
the Board’s Compensation Committee (the “Compensation Committee”), (c) $10,000
for serving as the chairperson of the Board’s Nominating and Governance
Committee (the “Nominating Committee”), and (d) $25,000 for serving as the lead
independent director of the Board. In addition to the Annual Retainer payments,
Non-Employee Directors will be entitled to an annual cash retainer of
(a) $15,000 for serving as a member of the Board’s Audit Committee, (b) $7,500
for serving as a member of the Compensation Committee, and (c) $5,000 for
serving as a member of the Nominating Committee. The Annual Retainer, any annual
retainer for serving as the chairperson of a committee and any annual retaining
for serving as a member of a committee shall be pro-rated for any partial period
of service. All cash compensation payable to Non-Employee Directors shall be
payable in arrears on a quarterly basis within thirty days following the end of
each fiscal quarter.

3.  Equity Awards to Non-Employee Directors. On the date of each annual meeting
of the Company’s shareholders (“Annual Meeting”) or such other date duly
authorized by the Compensation Committee or the Board, the Compensation
Committee or the Board may consider a grant of equity award(s) under the
Company’s 2015 Omnibus Incentive Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Plan”) consistent with the
terms below.  

Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board on or after the Effective Date shall be granted on (a) in
case of appointment between the Annual Meetings, the last trading day of the
month following such election or appointment or, if such date falls during a
companywide closed trading window, then on the first day on which such trading
window opens and (b) in case of election by shareholders at an Annual Meeting,
the date of such Annual Meeting, a non-qualified share option (an “Initial
Award”) under the Plan to purchase that number of shares to the Company’s
ordinary shares such that the award has an aggregate Grant Date Fair Value of
$667,000 (subject to rounding of shares to the nearest whole number).  No
Non-Employee Director shall be granted more than one Initial Award. For purposes
of this Program, “Grant Date Fair Value” shall mean the fair value of an award
as of the date of grant as determined in accordance with ASC Topic 718,
“Share-Based Payment”, using the Black-Scholes pricing model (or other
acceptable valuation model as in use from time to time) and the valuation
assumptions used by the Company in accounting for options as of such date of
grant.

 

--------------------------------------------------------------------------------

 

An Initial Award shall vest annually in equal installments over three years on
the anniversary of the date of grant of such Initial Award (the “Grant
Anniversary Date”), subject to the Non-Employee Director’s continued service to
the Company; provided, however, that in the case of Initial Awards granted on
the date of the Company’s Annual Meeting if a subsequent Annual Meeting is held
prior to the Grant Anniversary Date, the annual vesting for such year shall
occur the day immediately preceding the date of the Annual Meeting Date in such
year, subject to the Non-Employee Director’s continued service to the Company on
such date.

Annual Awards.  A Non-Employee Director who has served as a member of the Board
for at least six months prior to the date of the Company’s annual meeting of
shareholders shall be granted equity award(s) under the Plan consisting of
non-qualified share options and/or restricted share units (collectively, the
“Annual Awards”).  The Compensation Committee or the Board shall allocate 50% of
the Grant Date Fair Value of the equity award to restricted share units and the
remainder to non-qualified share options.  The total aggregate Grant Date Fair
Value of the equity award(s) shall equal $345,000 (subject to rounding of shares
to the nearest whole number).

Each Annual Award shall vest in full on the earlier of (a) Grant Anniversary
Date or (b) the day immediately preceding the date of the next Annual Meeting,
subject to the Non-Employee Director’s continued service to the Company.  

Any equity awards made pursuant to this Program and then-outstanding shall vest
in full immediately prior to a Change in Control (as defined in the Plan),
subject to Non-Employee Director’s continued service to the Company on such
date.

4. Effective Date. This Program shall be effective as of April 30, 2019 (the
“Effective Date”).  The terms of this Program shall supersede any prior
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors.

5. Expense Reimbursements. Each Non-Employee Director will be entitled to
reimbursement for all reasonable and documented expenses incurred in the
performance of his or her duties as a director of the Company pursuant to the
terms of any applicable Company expense reimbursement policy that is in effect
from time to time.

 

6. Program Subject to Amendment, Modification and Termination. This Program may
be amended, modified or terminated by the Board or Compensation Committee at any
time, or from time to time, in their sole discretion. No Non-Employee Director
shall have any rights hereunder unless and until an Award (as defined in the
Plan) is actually granted under the Plan. Without limiting the generality of the
foregoing, the Board and Compensation Committee hereby expressly reserve the
authority to terminate this Program during any year up and until the election of
directors at a given Annual Meeting.

7. Taxes. The Company is not responsible for the tax consequences under federal,
foreign, provincial, state or local law with respect to any compensation, fees,
equity awards or other payments made pursuant to this Program.

 

 

 